Judgment, Supreme Court, New York County (Maresca, J.), entered February 20, 1980, unanimously reversed, on the law, and the petition dismissed, without costs. Petitioner-respondent had filed an application with respondent-appellant State Liquor Authority (SLA) for a retail liquor store license, recommended for approval by the local board. After investigation, SLA denied the application, stating as its reasons that the local incidence of narcotic arrests in the area is considered to be high by the local police, that there were two churches in close proximity (though not that close that issuance of a license would be absolutely forbidden), that the area was supplied adequately by four other package stores, and that public convenience and advantage would not be served by issuance of the license. Special Term directed its issuance. Since we have not been favored by a brief from petitioner-respondent, we have been relegated to the papers submitted below and the dispositive memorandum there for the reasons underlying Special Term’s conclusion that the authority’s disapproval was erroneous. We find nothing persuasive, only expressions of disagreement with the authority’s action. It was well within the authority’s power to make the determination it did (Alcoholic Beverage Control Law, §§2, 17; Wager v State Liq. Auth., 4 NY2d 465, 467-468) and there is no showing that it was without rational basis or unreasonable (Matter of Restaurants & Patisseries Longchamps v O’Connell, 271 App Div 684; Matter of Gambino v State Liq. Auth., 4 NY2d 997). Concur — Murphy, P.J., Kupferman, Sandler, Markewich and Lynch, JJ.